DICE, Commissioner.
The conviction is for driving while intoxicated; the punishment, 30 days in jail and a fine of $100.
The record reflects that on May 31, 1957, appellant’s motion for a new trial was overruled and notice of appeal given. It further appears that on May 3, 1957, prior to the date notice of appeal was given, appellant and his sureties entered into recognizance on appeal.
A recognizance on appeal entered into before notice of appeal is given is insufficient to confer jurisdiction on this Court. *715Clepper v. State, Tex.Cr.App., 297 S.W.2d 172.
The appeal is dismissed.
Opinion approved by the Court.